Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/509,264, HINGE MOUNT SYSTEM FOR UTILITY VEHICLE, filed on 10/25/21.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I	Figure 2
Species II	Figures 3 and 5
Species III	Figure 4
Species IV	Figures 6-7
Species V	Figure 8
Species VI	Figure 9
Species VII	Figure 10
 The species are independent or distinct because there are plurality different designs of hinge. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of hinge which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Paul Palinski on 9/1/22 a provisional election was made without traverse to prosecute the invention of Species IV, claims 1-2, 5, 8 and 21-29.  Affirmation of this election must be made by applicant in replying to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, “the pivot portion being configured to connect to the door” is indefinite because it is not clear how the pivot portion is connected to the door and the bracket.  Is the pivot portion connected directly to the door or is there another component for connecting the door to the pivot portion?
Claim 29, line 9, “the pivot portion being configured to connect to the door” is indefinite because it is not clear how the pivot portion is connected to the door and the bracket.  Is the pivot portion connected directly to the door or is there another component for connecting the door to the pivot portion?

Claims 2, 5, 8, 21-28 are rejected as depending on rejected claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 21-24 and 26-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Publication Application # 2010/0088850 to Dringenberg.
Dringenberg teaches a door hinge bracket comprising a door flange (62, 70) arranged against an outside surface of the vehicle, the door flange comprising a hard mounting point (190, 610, 620).  The bracket comprises a body mount portion (170) configured to connect to the door frame of the vehicle.  The bracket includes a pivot portion (180) extending between the door flange and the body mount portion.  The hard mounting point is configured to accept an accessory bracket (10) and the accessory bracket is configured to accept one accessory (300). The hard mounting point includes one or more mounting bores (610, 620) for receiving one or more fasteners (520, 530) for connecting the accessory bracket to the hard mounting point.  The hard mounting point is aligned to the A-pillar.  The accessory includes a light (section 0034).  The pivot portion is configured to enable the door of the vehicle to operate while the hard mounting point is engaged with accessory.  The pivot portion comprises a male segment (hinge pin).  The door flange is arranged at about a 90 degree angle relative to the body mount portion.  The accessory bracket is configured to removably connect to accessory to the vehicle. The accessory bracket is configured to retain the accessory at an external location of the vehicle.  The bracket comprises a kit including two or more of the door hinge brackets (section 0008, figure 1).  Wherein one of the door hinge brackets is an upper door hinge and another of the door hinge brackets is a lower door hinge bracket (figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dringenberg in view of US Patent # 3,628,677 to Cislaw.
Dringenberg teaches the accessory bracket comprising plurality of screws (520, 530) but fails to teach the screws are turntable knob.  Cislaw teaches the turntable knob (44, 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Dringenberg’s screws with turntable knobs as taught by Cislaw to provide same result for fastening two elements together. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 2,628,807 to Lincoln
US Patent # 4,019,664 to Weiler
US Patent # 11,087,645 to Hockett
US Patent Application Publication # 2021/0102418 to Fukumoto et al.
	The cited references above teach a hinge bracket for vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/6/22